Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-16-00699-CR

                                          IN RE Albert NICOLAS

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 23, 2016

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator filed this petition for writ of mandamus on October 24, 2016, alleging the trial court

had failed to rule on motions he had filed. On November 8, 2016, Respondent filed with this court

a copy of an order denying the motions. Therefore, this mandamus proceeding has become moot

and is, accordingly, dismissed.

                                                          PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. B93-6 and B93-7, styled The State of Texas v. Albert Nicolas, Jr., aka Allen
Nicolas, pending in the 198th Judicial District Court, Kerr County, Texas, the Honorable Rex Emerson presiding.